

116 HR 6693 IH: Critical Access Hospital Expansion Act of 2020
U.S. House of Representatives
2020-05-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6693IN THE HOUSE OF REPRESENTATIVESMay 1, 2020Mr. Thompson of California introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend title XVIII of the Social Security Act to allow States to certify certain hospitals as necessary providers for purposes of designating such hospitals as critical access hospitals under the Medicare program.1.Short titleThis Act may be cited as the Critical Access Hospital Expansion Act of 2020.2.Allowing States to certify certain hospitals as necessary providers for purposes of designating such hospitals as critical access hospitals under the Medicare programSection 1820(c)(2)(B)(i)(II) of the Social Security Act (42 U.S.C. 1395i–4(c)(2)(B)(i)(II)) is amended by inserting or on or after the date of the enactment of the Critical Access Hospital Expansion Act of 2020, after 2006,. 